358 U.S. 27
78 S. Ct. 1397
3 L. Ed. 2d 1
John AARON et al., petitioners,v.William G. COOPER et al.
No. 1, Misc.
Supreme Court of the United States
August 28, 1958

Having considered the oral arguments, the Court is in agreement with the view expressed by counsel for the respective parties and by the Solicitor General that petitioners' present application respecting the stay of the mandate of the Court of Appeals and of the order of the District Court of June 21, 1958, necessarily involves consideration of the merits of the Court of Appeals decision reversing the order of Judge Lemley. The Court is advised that the opening date of the High School will be September 15. In light of this, and representations made by counsel for the School Board as to the Board's plan for filing its petition for certiorari, the Court makes the following order:
1. The School Board's petition for certiorari may be filed not later than September 8, 1958.
2. The briefs of both parties on the merits may be filed not later than September 10, 1958.
3. The Solicitor General is invited to file a brief by September 10, 1958, and to present oral argument if he is so advised.
4. The Rules of the Court requiring printing of the petition, briefs, and record are dispensed with.
5. Oral argument upon the petition for certiorari is set for September 11, 1958, at twelve o'clock noon.
6. Action on the petitioners' application addressed to the stay of the mandate of the Court of Appeals and to the stay of the order of the District Court of June 21, 1958, is deferred pending the disposition of the petition for certiorari duly filed in accordance with the foregoing schedule.
Mr. Thurgood Marshall, New York City, for petitioners.
Mr. Richard C. Butler, Little Rock, Ark., for respondents.


1
Mr. Solicitor General, J. Lee Rankin, Washington, D. C., for the United States.